Upon further consideration of the rulings of the lower court upon the evidence, we are of the opinion that the court erred in permitting the witness Warner Speed, over the objection of defendant, to testify he made reports in writing to his superiors as to the transactions he witnessed between the defendant and the state witness Ed Pickens, and that the reports so made were true. There was also error in allowing said report to be introduced in evidence by the state. The report was not relevant for any purpose, and the manifest purpose of all of this testimony was to bolster up the testimony of this witness, which up to that time had not been attacked; and this is not permissible under the well-settled rules of evidence, the general rule being that a witness may be allowed to testify to all that he personally knows about the transaction in issue, and to this end may be permitted to refresh his memory by referring to a memorandum made by him. But the rule cannot be extended to allow a witness to testify that he made reports in writing of the whole transaction, the subject-matter of his testimony, to his superiors, and that the reports were true; nor could the reports in question be introduced in evidence in connection with the testimony of the witness, by the party producing the witness; for, if this was the rule, it would necessarily extend so as to permit the superiors to testify that witness did so report, and also as to the contents of the reports so made, the result being that by this means extraneous, irrelevant, inadmissible, and illegal matters inimical to the interests of defendant, and which he could in no manner rebut, would be brought into the case, resulting in hurtful prejudice to defendant, and this the law does not permit or countenance.
The rehearing is granted. For the error pointed out, the judgment of the lower court is reversed, and the cause remanded.
Reversed and remanded. *Page 595